 


109 HRES 475 IH: Expressing disapproval of further payments by the Government of the United States to the Government of Uzbekistan relating to facilities at the Karshi-Khanabad airbase and urging the United Nations Security Council to refer the situation of Uzbek President Islam Karimov and the massacre at Andijan of May 13, 2005, to the International Criminal Court.
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 475 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Delahunt (for himself and Mr. Doggett) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing disapproval of further payments by the Government of the United States to the Government of Uzbekistan relating to facilities at the Karshi-Khanabad airbase and urging the United Nations Security Council to refer the situation of Uzbek President Islam Karimov and the massacre at Andijan of May 13, 2005, to the International Criminal Court. 
 
Whereas the Government of the Republic of Uzbekistan agreed to United States’ use of the Karshi-Khanabad airbase facility in support of coalition combat and humanitarian efforts in Afghanistan; 
Whereas the Department of Defense has stated: The [Karshi-Khanabad] facility has been instrumental in our ability to prosecute the war against the Taliban and al-Qaida. It has also been instrumental to providing humanitarian relief to those affected regions in northern Afghanistan.; 
Whereas the Secretary of Defense has stated that operations continue against the Taliban and al-Qaida remnants in Afghanistan, and a need still exists for humanitarian supplies in the northern part of the country; 
Whereas on July 29, 2005, the Government of Uzbekistan evicted the United States from Karshi-Khanabad, giving it 180 days to withdraw its forces from the airbase; 
Whereas the Department of Defense has nevertheless indicated its intention to pay the Government of Uzbekistan $23 million for the use of the Karshi-Khanabad airbase, and additional payments appear likely; 
Whereas in 2002 the Governments of Uzbekistan and the United States signed the Declaration on the Strategic Partnership and Cooperation Framework Between the United States of America and the Republic of Uzbekistan in which Uzbekistan pledged to implement democratic reforms by strengthening and developing democratic values in the society, ensuring respect for human rights and freedoms based on the universally recognized principles and norms of international law; 
Whereas the Department of State’s 2004 Country Reports on Human Rights Practices states: Uzbekistan is an authoritarian state with limited civil rights . . . President Islam Karimov and the executive branch that serves him dominated political life and exercised nearly complete control over the other branches . . . The Constitution provides for an independent judiciary; however, the executive branch heavily influenced the courts and did not ensure due process . . . The Government is highly centralized and is ruled by President Karimov and the executive branch through sweeping decree powers, primary authority for drafting legislation, and control of government appointments, most of the economy, and the security forces.; 
Whereas the 2004 Country Reports on Human Rights Practices further states: The Government severely restricted freedom of speech and the press, and an atmosphere of repression stifled public criticism of the Government . . . The Government restricted freedom of religion and harassed individuals suspected of belonging to extremist groups; several hundred were arrested. The Government limited the activities of minority religions.; 
Whereas on May 13, 2005, security forces of the Government of Uzbekistan conducted a brutal and indiscriminate assault on thousands of demonstrators and onlookers in the city of Andijan, which resulted in hundreds of deaths and many more injuries; 
Whereas the Government of Uzbekistan has consistently denied that a massacre in Andijan took place, expelled local and foreign journalists from the region, and has refused to open the area to a full and independent investigation into the violence; 
Whereas following the massacre in Andijan, hundreds of Uzbek citizens fled to neighboring Kyrgyzstan, which faced pressure from the Government of Uzbekistan to quickly return them, despite well-grounded concerns that they may be arrested and tortured upon their return, and where, although protected as refugees under international law, they were targeted by Uzbek authorities for illegal repatriation and were continually threatened by Uzbek security services operating in southern Kyrgyzstan; 
Whereas, through the government-controlled media, the Government of Uzbekistan has accused the United States of provoking the protests in Andijan in May 2005 and has engaged in a campaign to discredit the United States in Central Asia; 
Whereas the authoritarian state of Uzbekistan, Uzbek President Islam Karimov, and the massacre at Andijan constitute a threat to international peace and security; 
Whereas the actions of the security forces of the Government of Uzbekistan during the massacre at Andijan on May 13, 2005, and thereafter may constitute crimes against humanity; 
Whereas President Islam Karimov effectively controls the security forces of Uzbekistan and bears ultimate responsibility for the conduct of such forces in the massacre at Andijan; 
Whereas President Islam Karimov’s effective control of the Government of Uzbekistan, including the judiciary, prevents the Government of Uzbekistan from conducting independent and impartial judicial proceedings and is thus unwilling or unable to carry out the investigation or prosecution related to the massacre at Andijan; and 
Whereas the United Nations Security Council may refer a situation to the International Criminal Court for investigation and prosecution under Article 13(b) of the Rome Statute of the International Criminal Court: Now, therefore, be it 
 
That the House of Representatives— 
(1)disapproves of further payments by the Government of the United States to the Government of the Republic of Uzbekistan relating to facilities at the Karshi-Khanabad airbase; and 
(2)urges the President to direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States in the Security Council to refer the situation of Uzbek President Islam Karimov and the massacre at Andijan of May 13, 2005, to the International Criminal Court. 
 
